ORDER
The Disciplinary Review Board having filed a report with the Court on June 8, 1995, concluding that JEFFREY W. BURNS of LAKEWOOD, who was admitted to the bar of this state in 1991, should be suspended from the practice of law for a period of six months for violation of RPC 8.4(b), respondent, having admitted the commission of three incidents of knowing and unlawful burglary of an automobile, two incidents of theft by unlawful taking, and one incident of unlawful possession of burglary tools;
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that JEFFREY W. BURNS is hereby suspended from the practice of law for a period of six months, retroactive to May 27, 1994, and until further Order of the Court; and it is further
ORDERED that respondent is immediately eligible to apply for reinstatement to practice; and it is further
ORDERED that JEFFREY W. BURNS be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that JEFFREY W. BURNS reimburse the Disciplinary Oversight Committee for appropriate administrative costs.